             Case 4:21-cv-00450-JM Document 45-26 Filed 07/09/21 Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

DYLAN BRANDT,       et al.,
                                                                                        PLAINTIFFS,
v.                                    No. 4:21-CV-00450-JM

LESLIE RUTLEDGE,       et al.,
                                                                                      DEFENDANTS.

                                 DECLARATION OF CHRISTINE CRYER

Pursuant to 28 U.S.C. 1746, I declare:

        1.       My name is Christine Cryer, and I am the Chief Legal Counsel for the Arkansas

Department of Corrections (ADC). I have personal knowledge of the facts in this declaration.

       2. .      Attached as Exhibit A to this declaration is a true and correct copy of Administra-

tive Directive Number 14-19, effective April 11, 2014 (AD 14-19).

       3.        One of my responsibilities as Chief Legal Counsel is to oversee those who main-

tain custody of documents like AD 14-19.

       4.        AD 14-19 is a record created by ADC that sets out its activities in providing cer-

tain procedures for inmates. Under Arkansas Administrative Code section 004.00.2-001, ADC is

under a legal duty to report the information contained in AD 14-19.

       5.        Additionally, AD 14-19 was made at or near the time of the act it records-

namely, amending ADC's policies regarding certain procedures for inmates-by, or from infor-

mation transmitted by, someone with knowledge of the act it records. It was the regular practice

of ADC staff to make AD 14-19, and AD 14-19 was kept in the course of ADC's regular con-

ducted activities of administering Arkansas's.correctional facilities.




                                                                                           26
         Case 4:21-cv-00450-JM Document 45-26 Filed 07/09/21 Page 2 of 5




I declare under penalty of perjury that the foregoing is true and correct.

                   zcr4, 2021.
                                             (1~~-CW
Executed on June


                                              Christine Cryer
                                              Chief Legal Counsel
                                              Arkansas Department of Corrections




                                              2
       Case 4:21-cv-00450-JM Document 45-26 Filed 07/09/21 Page 3 of 5




                                                                     PO Box 8707
                                                              Pine Bluff, AR 71611-8707
                                                                 Phone: 870-267-6200
                                                                 Fax: 870-267-6244
                                                                  www.state.ar.us/doc



                     ADMINISTRATIVE DIRECTIVE

SUBJECT:       Gender Dysphoria and Intersex Inmates

NUMBER:         14-19                                 SUPERSEDES: 12-06

APPLICABILITY: All ADC staff

REFERENCE: AR833                                      PAGE 1 of3

APPROVED: Original signed by Ray Hobbs                EFFECTIVE DATE: 04/11/2014


I.      POLICY:

        It is the policy of the Department to provide the appropriate treatment to inmates
        meeting the criteria for the current Diagnostic Statistical Manual (DSM) diagnosis
        of Gender Dysphoria.

II.     EXPLANATION:

        This policy establishes the responsibilities, policies, and procedures to ensure a
        standard of care for the treatment of Gender Dysphoria.

III.    DEFINITIONS:

        A.     Gender Dysphoria (GD) - A mental disorder where individuals have a
               marked difference between the individual's expressed/experienced gender
               and the gender they have been assigned (at birth), and it must continue for
               at least six (6) months. There must also be evidence of distress about this
               difference.

        B.     Hormonal Replacement Treatment - A medical procedure in which male
               or female hormones are prescribed as a result of the patient's inability to
               produce an adequate amount of these hormones naturally.


                                                                                             A
      Case 4:21-cv-00450-JM Document 45-26 Filed 07/09/21 Page 4 of 5

AD 14-19 Gender Dysphoria and Intersex Inmates                                    Page 2 of3



        C.      Sexual Reassignment Therapy -A treatment for gender dysphoria in
                which hormone medications or surgical procedures is utilized to alter a
                person's physical appearance, in an attempt to adopt the physical
                characteristics of the opposite gender.

        D.      Sex Offender - A male or female convicted of a criminal sex offense.

        E.     Intersex - A condition in which a person is born with external genitalia,
               internal reproductive organs, chromosome patterns, and/or an endocrine
               system that does not fit typical defmitions of male or female.

IV.     GD RESPONSIBILITIES:

        The Gender Dysphoria Management and Treatment (GDMT) Committee is
        responsible for determining the appropriate treatment referrals for identified GD
        and Intersex inmates.

V.      HOUSING:

       A. Housing placement of diagnosed GD or Intersex inmates will be made on a
          case-by-case basis taking into consideration the inmate's health and safety
          and whether the placement would present management or security problems,
          giving serious consideration to the inmate's own views regarding his or her
          own safety. Both GD and Intersex inmates shall be given the opportunity to
          shower separately from other inmates.

       B. GD and Intersex inmates shall not be housed in dedicated facilities, units or
          wings of any Unit within ADC on the basis of such identification or status.
          The Department shall insure that these inmates have the same access to
          programming, recreation, and other activities as other inmates.

VI.     TREATMENT:

       A.      The initiation of sexual reassignment is impractical in a correctional
               setting. Self-inflicted genital mutilation or other forms of self-mutilation
               are contraindications for sexual reassignment treatment. No surgical
               procedures for the purpose of sexual reassignment will be provided to any
               inmate without approval of the GDMT committee following a finding of
               medical necessity by the medical director.

        B.     Inmates entering the Department with prior surgical alteration of genitals
               and/or prescribed hormonal therapy procedures will continue to receive
               maintenance hormone replacements until their individual case is reviewed
               and assessed. Treatment with hormonal medications for the purpose of
       Case 4:21-cv-00450-JM Document 45-26 Filed 07/09/21 Page 5 of 5

I AD 14-19 Gender Dysphoria and Intersex Inmates                                    Page 3 of3   I

                 sexual reassignment treatment may be initiated while incarcerated in the
                 Department as determined to be medically necessary.

         C.      An inmate receiving hormonal medications as part of an established sexual
                 reassignment treatment regimen under the supervision of a medical doctor
                 at the time of incarceration will be allowed to continue hormonal
                 medications unless medical and mental health staff determines the
                 continuance is contrary to appropriate medical care.

     VII.     PROCEDURES:

                 The intake staff will refer any inmate presenting with symptoms of GD to
                 the GDMT Committee.

                 1.      The committee is comprised of a designee from each of the
                         following: the Medical Director, the Mental Health Administrator,
                         the Medical Administrator, the Deputy Director for Health &
                         Correctional Programs and the Classification Administrator.

                 2.      A specialist in the treatment of gender dysphoria may be consulted
                         on specific cases.

                 3.      The diagnosis of GD will be based on the current DSM criteria and
                         will be assigned and/or approved by a licensed psychiatrist or
                         psychologist. The GDMT committee will:

                         a.      Review evaluation records of each identified inmate.

                         b.     · Review an individualized treatment plan for each identified
                                  inmate consistent with Mental Health Policy No. 1134.00.

                         c.      Have input in a treatment plans to address medical, mental
                                 health, and personal adjustment needs.
